Case 1:15-cv-05211-CM Document 183 Filed 10/02/18 Page 1 of 2
                                                                 Three Bryant Park
                                                                 1095 Avenue of the Americas
                                                                 New York, NY 10036-6797
                                                                 +1 212 698 3500 Main
                                                                 +1 212 698 3599 Fax
                                                                 www.dechert.com



                                                                 JEFFREY BROWN

                                                                 jeffrey.brown@dechert.com
                                                                 +1 212 698 3511 Direct
                                                                 +1 212 698 0678 Fax
 October 2, 2018

 VIA ECF

 Hon. Colleen McMahon
 United States District Court
 Southern District of New York
 Daniel Patrick Moynihan United States Court House
 500 Pearl Street, Chambers 1640
 New York, New York 10007

 Re: Canadian NDG Defendants’ Status Report re
     Consumer Financial Protection Bureau v. NDG Financial et al., Case No. 15-cv-5211(CM)

 Dear Judge McMahon:

 We write on behalf of the Canadian NDG Defendants1 in response to the Court’s September 25,
 2018 Order. (Dkt. 180) The Court has correctly observed that since Your Honor’s adoption of
 Magistrate Judge Lehrburger’s report and recommendation in March 2018, the CFPB has not acted.
 We have tried to engage the CFPB in discussions about the case during this period, but those
 overtures consistently have been rejected. Indeed, the CFPB even rejected counsel’s request to
 have a call before responding to the Court’s order.2

 The one thing the CFPB has told us during this period (while simultaneously declining to talk
 settlement) was that its request for sanctions would include only a request for injunctive relief and
 no monetary penalties. We welcomed that news, as any monetary sanctions would be vastly unfair
 if levied against the Canadian NDG Defendants, who voluntarily stopped lending in the United
 States over a year before the CFPB brought suit and whose co-defendants, the “Sagewood”
 defendants, were voluntarily dismissed from this case by the CFPB without any sanction at all,

 1
  The Canadian NDG Defendants are: Defendants NDG Financial Corporation, E-Care Contact
 Centers, Ltd., Blizzard Interactive Corp., New World Consolidated Lending Corp., New World
 Lenders Corp., Payroll Loans First Lenders Corp., New World RRSP Lenders, Kimberly
 DeThomas, Jeremy Sabourin, and William Wrixon, and Relief Defendants Emerald Willow
 Holdings, Ltd., Red River Holdings Company Ltd., and Twillingate Holdings Ltd.
 2
   We note that the CFPB in its letter then sought procedural relief from Your Honor related to
 service of process of a nature that we might have consented to, had the Bureau asked.
Case 1:15-cv-05211-CM Document 183 Filed 10/02/18 Page 2 of 2
                                                                 Hon. Colleen McMahon
                                                                 October 2, 2018
                                                                 Page 2




 despite having been the owners and operators of the payday lending companies for the majority of
 their active existence.

 In response to the CFPB’s representation, we immediately proposed to proceed on a consent basis.
 See Exh. 1 (June 4, 2018 email). Our clients stopped engaging in payday lending long before this
 lawsuit was brought. As a result, any proposal for injunctive relief that is meaningfully tailored to
 the alleged violations is probably something we can agree to (and have already made happen on
 our own). While of course our ability to successfully negotiate and agree to injunctive relief is not
 an absolute certainty, it does seem beyond debate that engaging in discussions around it has
 meaningful potential to save the Court a lot of time and the parties (including the taxpayers) a lot
 of money, and that we should try.

 This is now of course more true than it ever was because, given Judge Preska’s decision in RD
 Legal Funding, and the CFPB’s appeal thereof, anything the CFPB does in an adversarial context
 is subject to challenge on the ground that that it lacks the Constitutional authority to act.
 Furthermore, the CFPB’s pending appeal raises the specter that absent settlement our clients will
 continue to remain in limbo for another year or more while the issue makes its way through the
 appellate process.

 We appreciate that the CFPB can insist on making their contemplated filing for a default judgment
 and that they can decline to communicate with us, but in light of the foregoing it seems like there
 is a better way. If your Honor is inclined to suggest it, and if the CFPB would be willing to
 participate, we think a settlement conference before Magistrate Judge Lehrburger might be a very
 useful and productive step toward resolving this case quickly.


 Sincerely,

 /s/ Jeffrey Brown

 Jeffrey Brown
